On Motion for Rebearing.
We think tbe fact that tbe appellant invited error in requesting tbe court to limit tbe testimony of tbe state witnesses Mrs. Hobbs, Bob Pilgreen, and Mrs. Cobb, on tbe mistaken assumption that this testimony was impeaching and required limitation, would not condone tbe error referred to in tbe original opinion. Appellant, having requested tbe court to limit tbe testimony of tbe witnesses named above, of course could not complain that it was done. This estoppel, however, could not be extended so that it would embrace a limitation of tbe testimony of other witnesses, done over tbe express specific objection of tbe appellant. But even if such were, tbe rule, it would not cure tbe error which we endeavored to point out in tbe original opinion in instructing tbe jury that the testimony of tbe witness McDonald might be considered for tbe purpose of impeaching tbe testimony of the appellant given in bis own behalf. Nor do we think that the exception made to tbe court’s charge was inadequate to call tbe court’s attention to tbe fact that tbe apellant complained of the charge quoted in the original opinion and referring to the testimony of tbe witness Bob McDonald. Tbe charge expressly directed tbe attention of tbe jury to tbe consideration of McDonald’s testimony as bearing upon tbe credibility of tbe appellant, naming him. Tbe exception was directed at tbe entire charge limiting tbe testimony of McDonald. It gave various reasons for objecting to it, among them that—
“It directs tbe jury to consider tbe testimony of said witness Bob McDonald in passing upon tbe credibility of certain witnesses whose testimony should not be affected or impeached by tbe testimony of said McDonald.”
One of tbe witnesses referred to in the court’s charge in question was tbe appellant, John James. To declare that tbe exception was not specific to advise tbe trial judge that tbe appellant objected to tbe charge mentioned, and that tbe objection included tbe reference in tbe charge to tbe impeachment of the appellant, would give tbe statute requiring exceptions to tbe charge before it is read to tbe jury an effect more restrictive than is warranted by its language.
In writing tbe statute (article 735, C. C. P.) tbe Degislature bad in mind that the objections to tbe charge would be passed upon by tbe trial judge acquainted with tbe facts of tbe case and tbe law applicable thereto and tbe terms in which tbe charge prepared by him was framed. Tbe objects sought were to let tbe trial judge know in what respecf tbe accused regarded tbe charge as faulty, to afford opportunity to correct it, and to make unavailable to the accused objections to tbe charge not made at tbe trial. These in tbe instant case, we think, were satisfied. The particular paragraph of tbe charge assailed was pointed out, and tbe objections thereto distinctly specified within tbe meaning of tbe statute. Clarendon v. McClelland, 86 Tex. 192, 23 S. W. 576, 1100, 22 D. R. A. 105, and annotations thereof in 4 Rose’s Notes on Texas Reports, p. 494. The statute should not be given a construction so technical as to deny tbe right of review on appeal, where a substantial compliance is shown and its end practically accomplished. Railway v. Pemberton, 106 Tex. 466, 161 S. W. 2, 168 S. W. 126.
Tbe motion is denied.